Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 1 of 21




                     Exhibit D
        Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 2 of 21



 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK


 ASHLEY OSUCHA,

                                Plaintiff,

 -vs-                                                         Case No. 1:17-CV-01026-LJV-HBS

 ALDEN STATE BANK,
 RICHARD D. KOELBL,and
 JOHN KOELBL,

                                Defendants.


                   DEFENDANTS 'SECOND AMENDED RESPONSES TO
                    PLAINTIFF
                            ' S FIRST SET OF INTERROGATORIES


          The Defendants, ALDEN STATE BANK,RICHARD D. KOELBL and JOHN KOELBL

(hereinafter referred to as "Answering Defendants"),for their Second Amended Responses to the

Plaintiff's First Set of Interrogatories, state as follows:

                                 PRELIMINARY STATEMENT

         It should be noted that the Answering Defendants have not fully completed investigation

of the facts relating to the case, have not fully completed discovery, in this action, and have not

completed preparation for trial. All of the answers contained herein are based only upon such

information and documents which are presently available to and specifically known to the

Answering Defendants and disclose only those contentions which presently occur to the

Answering Defendants. It is anticipated that further discovery, independent investigation, legal

research, and analysis will supply additional facts, add meaning to known facts, as well as establish

entirely new factual conclusions and legal contentions, all of which may lead to substantial

additions to, changes in, and variations from the contentions herein set forth. The following
     Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 3 of 21



discovery responses are given without prejudice to the Answering Defendants' right to produce

evidence of any subsequently discovered fact or facts which the Defendants may later develop.

        The answers contained herein are made in a good faith effort to supply as much factual

information and as much specification oflegal contentions as is presently known, but should in no

way be to the prejudice of the Answering Defendants in relation to further discovery, research or

analysis.

        These responses are made solely for the purpose of this action. Each answer is subject to

all objections as to competence, relevance, materiality, propriety, and admissibility, and any and

all other objections and grounds which would require the exclusion of any statement herein if the

request were asked of, or any statements contained herein were made by a witness present and

testifying in court, all of which objections and grounds are reserved and may be interposed at the

time of trial.

        Except for explicit facts admitted herein, no incidental or implied admissions are intended

hereby. The fact that a defendant has answered any request should not be taken as an admission

that the defendant accepts or admits the existence ofany facts set forth or assumed by such request

or that such response constitutes admissible evidence. The fact that a defendant has answered part

or all of any request is not intended and shall not be construed to be a waiver by the defendant of

all or any part of any objection to any request made by defendant.

        The Answering Defendants will, during the course of this litigation, pursue extensive

formal discovery, as well as extensive investigation and informal discovery on his own. Therefore,

without suggesting or implying any interest to respond less than fully to the requests propounded,

the Answering Defendants must point out that his answers are of necessity of a somewhat

preliminary nature and that the full factual basis concerning this matter is yet to be developed with
     Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 4 of 21



complete precision. The following responses are based upon information presently available to

the Answering Defendants and are made without prejudice to the Answering Defendants' right to

utilize subsequently discovered facts.

        Each and every date stated in response to any request is hereby represented as being

approximate, not precise.

        Each and every statement offact stated in response to any request is hereby represented as

being true and correct, to the best of the Answering Defendants' present knowledge and

recollection.

        Whenever in any ofthe following responses reference is made to a prior response by way

ofthe statement,"See response to request number (blank)," said prior response is intended to be,

and for all purposes shall be deemed and construed to be, incorporated into the response in which

such statement appears, as if fully set for the therein at length.

       To the extent that the request purports to require disclosure of confidential attorney-client

communications and/or privilege work product, the Answering Defendants object. No waiver of

said privileged is intended or should be implied from any ofthe responses to the requests.

       The preliminary statement is incorporated into each ofthe responses set forth below.

                                    GENERAL OBJECTIONS

       The Answering Defendants hereby expressly reserve the right to object to the introduction

into evidence, at trial or in any other proceeding, of any information or documents contained in or

referred to in the following discovery responses on any ground, including, without limitation,

relevance and materiality.

       The Answering Defendants' responses to these demands are limited to information and

documents not protected from disclosure pursuant to the attorney work product doctrine, the
     Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 5 of 21



attorney-client privilege, or any other privilege or immunity, and insofar as any request calls for

the disclosure of any such information or documents, defendants objects to the demands on each

such ground. The Answering Defendants further object to these demands to the extent that they

call for the disclosure of materials prepared in anticipation of litigation.

       The Answering Defendants' responses are also limited to information and documents

which are relevant to the subject matter of this action or reasonably calculated to lead to the

discovery of admissible evidence.

       The Answering Defendants further object to these demands to the extent that the individual

requests are vague, ambiguous, overbroad, are not limited in time or scope, and contain terms that

are not defined with reasonable particularity. The Answering Defendants' responses to these

demands are based on their best understanding of the meanings of the request and are not to be

construed as an admission of, or agreement with, any of the matters contained in the demands,

except where expressly otherwise stated.

       The Answering Defendants' responses to these demands are based upon information and

documents presently in their possession and specifically known to it at this time. The Answering

Defendants have not completed investigation and discovery in this action, or their preparation for

trial. Although a diligent search has been conducted to locate information responsive to these

demands, it is anticipated that further investigation, discovery, research and preparation may

disclose further information, documents, and contentions pertaining to the subject matter of this

action, and lend new meaning to information and documents already known to The Answering

Defendants. These responses are therefore without prejudice to the Answering Defendants' right

to rely upon any information, documents, or contentions at trial or in any other proceeding. The

Answering Defendants hereby expressly reserve the right to alter or amend these responses to
     Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 6 of 21



reflect any such information, documents, or contentions, although it undertakes no obligation to

do so.

         The Answering Defendants further object to these demands to the extent that the individual

requests seek information or documents which contain trade secrets and/or other proprietary,

confidential research, development and commercial information ofdefendants. Production ofsuch

documents must be subject to a Protective Order.

         The Answering Defendants further object to these demands to the extent that the individual

requests seek information or documents regarding complaints or claims involving allegations of a

nature different than those involved in this action,on the grounds that such information is irrelevant

and not reasonably calculated to lead to the discovery of admissible evidence. The Answering

Defendants' responses will be limited accordingly.

         The Answering Defendants further object to these demands to the extent that the individual

requests seek information or documents subsequent to the date of the alleged occurrence on the

grounds that such information and documents are irrelevant and not reasonably calculated to lead

to the discovery of admissible evidence. The Answering Defendants' responses will be limited

accordingly.

         These requests make no attempt to specifically describe each individual item or reasonably

particularizing each category ofitem. Plaintiff has not established in discovery that the requested

items exist or are in the possession and control ofthe Answering Defendants.

         These requests constitute undue burden, activity, expense and annoyance constituting

harassment and oppression as to writing, subject matter and time. There are inadequate and

confusing definitions and directions.
     Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 7 of 21



        These requests are not calculated to lead to the discovery of admissible evidence. The

burden, expense and intrusiveness of these requests, and the business privacy interests of the

Answering Defendants, outweigh the likelihood that the information sought will lead to admissible

evidence.

        These Amended Responses are prepared in accordance with Hon. Hugh B. Scott's Order

filed December 12,2019.

        Subject to the foregoing objections and conditions, which are incorporated into each ofthe

following responses by this reference, the Answering Defendants specifically respond upon

information and belief to these demands as follows:

                                       RESPONSES

       INTERROGATORY NO. 1: With respect to the Plaintiff, state:

               a.     The date or dates on which Plaintiff applied for employment with
Defendants;

                b.    Each job classification for which Plaintiff applied or for which
Plaintiff was considered during her entire employment with Defendants;

             c.     Each job classification which Plaintiff held during the course of her
employment with Defendants; and

              d.     Describe Plaintiffs job duties for each job classification during the course
of her employment with Defendants.

        RESPONSE:
       (a)In response to Interrogatory No. 1,in general, the Plaintiff applied for
employment with Alden State Bank on May 21,2008 for the position of Teller. The
plaintiff remains an employee of Alden State Bank.
       (b-d)Plaintiff applied for the position of Teller when she first provided an
application. During the course of her employment,she was promoted to Teller II, Head
Teller II and Head Teller. All positions held and job duties, etc. are set forth in the
Response to Production of Documents,Exhibit E(0000633-0000822)which is the
personnel file of the Plaintiff in possession of defendant, and Exhibit L(0002119-0002325)
that provides the job descriptions as set forth in the Wage and Salary Administration
Program binder produced with the Document Demand response.
     Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 8 of 21




        INTERROGATORY NO.2: Identify each individual who supervised Plaintiff during the
 course of her employment with Defendants and as to each individual state:

                a.     Name and title;

                b.     Dates of supervision;

                c.     Sex;

                d.     Address and telephone number;

                e.      Identify each evaluation, oral and written, made by such supervisors
 concerning Plaintiff's performance as an employee;

               f.      Whether he/she had any complaints about Plaintiffs performance; and

                 g. ' Describe each and every complaint and include, but do not limit the
 description to, whether each complaint was oral or in writing and whether Plaintiff was
 disciplined as a result of said complaint.

       RESPONSE: All supervisors and evaluations are set forth in the personnel file,
attached as Exhibit E(0000633-0000822)to the Request for Production of Documents.
Regarding the names of the supervisors, as noted in the personnel file, please be advised as
follows:

      Plaintiff's supervisor from date of hire to March 2,2014 — Sylvia Sweet
(female/retired)
      Plaintiff's supervisor from March 3,2014 to December 31,2014 — Patricia Aldridge
      Plaintiff's supervisor from January 1, 2015 to present — Colleen M.Pautler

       Amendment: Patricia Aldridge and Colleen Pautler remain employed with Alden
State Bank located at 13216 Broadway, Alden, New York,(716)937-3381.

        INTERROGATORY NO. 3: State whether Defendants have ever received a complaint
of sex discrimination, pregnancy discrimination, age discrimination, disability discrimination,
FMLA discrimination, NYS Paid Family Leave discrimination, harassment, hostile work
environment, and/or retaliation with respect to any employee in Defendants' employment, from
the period of January 1, 1995 to the conclusion of this action. If your answer to this interrogatory
is in the affirmative, please state:

             a.    The name, address,job title, sex, date of birth, and disability, if any, of
each employee who made such a complaint;

               b.      The date of such complaint;
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 9 of 21



                c.      A description ofthe discrimination, harassment, hostile environment
and/or retaliation alleged;

                d.      Whether anyone, including, but not limited to any ofthe Defendants'
management officials or any outside consultant, made any inquiry or investigation into said
complaint, and if so, identify all persons who made or assisted in such inquiry or investigation
and identify all documents referring or relating to such inquiry or investigations;

               e.      The results of said investigations; and

               f.     The discipline, if any, imposed as a result of each investigation.

       RESPONSE: The defendants object to responding to Interrogatory No.3 as it
seeks information for a 23 year period and therefore is unduly burdensome, harassing,
overreaching and seeks information not relevant to the issues at hand.

       However, without waiving said objection, the Defendants state that complaints of
harassment were received by Ashley Osucha,the plaintiff herein. Details of her claim
have been provided in the EEOC Position Statement, attached as Exhibit J(  0001722-
0001870)to the Response to Request for Production of Documents.

      Supplemental Information: Investigation of said Complaint was conducted by
Hodgson Russ. The documents regarding the investigation received from Hodgson have
been produced as Bates Stamped 0003682-0003687 and 0004334-0004650.

        Last, upon information and belief, during the year 2004, there was an allegation of
sexual harassment made by Julie Osucha against an auditor employed by the Bank. As a
result of the investigation, the auditor was terminated. Records involving any investigation
were not located. It was the responsibility of Carolyn Sue Aldinger to maintain said
records during the course of her employment and it is the understanding that Ms. Aldinger
failed to keep records and this failure was discovered when Defendants searched its
personnel files to comply with Plaintiff's interrogatories



       INTERROGATORY NO. 4: With respect to Plaintiff and each of the individuals listed
in Request Number "1" of Plaintiff's First Request for Production of Documents state the
following:

              a.      Identify the date he/she was hired;

              b.      His/her gender;

              c.      His/her date of birth;

              d.      Identify the position for which he/she was hired;
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 10 of 21




              e.      Set forth his/her qualifications for the respective position for which the
individual was hired;

               f.      Identify his/her direct supervisor during his/her employment with
Defendants;

               g.      Identify the individual responsible for hiring said individual on behalf of
Defendants;

               h.       Describe his/her employment history with Defendants and state his/her
presentjob title, location and the nature of his/her responsibilities;

               i.      If he/she has ever been suspended, demoted, disciplined and/or terminated
involuntarily by the Defendants (or any of its affiliates), specify the dates and reasons for such
actions;

              j.      Identify the date his or her employment with Defendants ceased if
applicable;

              k.     Whether he/she applied or was considered for any promotion or transfer
within the company and if so, whether he/she was accepted to the position and if not, the reasons
why he/she was denied; and

               1.      Identify his/her annual W2, 1099 or any other kind ofreported income
from Defendants, the amount each individual received in salary, his/her hourly rate, the amount
received in:(1) overtime,(2) bonuses,(3)pension,(4)401(k),(5)"special bonus", and/or(6)
special 'pension' from January 1, 1976 to the conclusion ofthis action.

       RESPONSE: The defendants refer plaintiff to Interrogatory Number 1 above for
information on the plaintiff. Regarding the remainder of the individuals, and pursuant to
Judge Scott's Order filed December 12, 2019, please see the following personnel files for the
information requested that contain all the information requested:

                     Personnel file Steven Woodard     0000001-0000112
                     Personnel file John Koelbl        0000113-0000250
                     Personnel file Hilde Neubauer     0000251-0000335
                     Personnel file Carolyn Sue Aldinger0000336-0000632
                     Personnel file Ashley Osucha      0000633-0000822
                     Personnel file Richard Koelbl     0000823-0000954
                     Personnel file of Jamie Hey       0003692- 0003982
                     Personnel File of Kaitlyn Chadbourne 0003983-0004120
                     Personnel File of Julie Osucha    0004121-0004333
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 11 of 21



        INTERROGATORY NO.5: Describe with particularity all programs, plans and policies
ofthe Defendants which are designed to prevent, minimize the risk of, or remedy discrimination,
hostile work environment, and/or retaliation at any of the Defendants' locations, and identify all
persons who have formulated, implemented and evaluated such programs, plans and policies.

       RESPONSE: The information requested in Interrogatory Number 5 is contained in
the Employee Handbook, Affirmative Action Plan and Management Trainee Program (if
applicable to an employee) — See Exhibit H(0001488-0001552)to the Response to Request
for Production of Documents.
      In addition, all employees are provided the Code of Conduct,information on
security, Fair Lending and Non-discrimination policy and procedures, Family and Medical
Leave Act Policy, Internet Access and Acceptable Use Policy, Social Networking Policy,
Whistleblower Policy, Witness & Victims of Crime Leave Policy and Anti-harassment
Policy and Complaint Procedure. Acknowledgements of the receipt of the policies have
been attached as Exhibit I( 0001553-001721)to the Request for Production of Documents.

AMENDMENT: Employee handbooks for the years 2014 to 2018, together with additional
On-line training records have been produced. See attached Index,labeled Exhibit A,
herewith as to all policies and procedures produced and responsive to this interrogatory.

Buffalo Law Firm Hodgson Russ also provided training to assist with implementing the
programs referred to in Interrogatory number 5. See:
                    PowerPoint presentation presented by
                    Hodgson Russ on Discrimination,
                    Harassment, and Retention in the
                    Workplace as Created for Alden State
                    Bank - Bates Stamped 0002993-0003019



       INTERROGATORY NO. 6: Set forth the criteria and/or rationale for the decision for
each of Plaintiffs pay raises for the period of January 1, 2008 continuing through the conclusion
ofthis action and set forth:

              a.      The identities of all individuals who participated in that decision;

               b.     The identity of any documents created with respect to that decision;

              c.      The identity of any documents utilized with regard to that decision; and

              d.      The date when the decision was made.

       RESPONSE: The plaintiff was not employed on January 1,2008. Her first date
of employment was May 21,2008. The plaintiff's pay was determined by the pay scale
utilized by Defendant Alden State Bank(see Exhibit L-0002119-0002325)as well as the
performance notations rendered on behalf of plaintiff(see personnel file, Exhibit E -
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 12 of 21



0000633-0000822)   . Plaintiff's pay started at $8.50 per hour and increased to $17.97 per
hour at present. Plaintiff had been promoted to Head Teller on December 26,2016 and
remains in that position at present.


       INTERROGATORY NO.7: Set forth the names, home and business telephone numbers
and addresses of each and every witness:

              a.      To the incidents and/or allegations which are alleged in the Complaint;

              b.      To any admissions by any party;

              c.      To any other element reflecting on liability;

              d.     Who has or may have discoverable information relevant to the facts
Defendants have disputed in the pleadings and identify the subjects ofthe information as
required by FED. R. Civ. P. 26 (a)(l)(A);

              e.      State whether said witness is employed by Defendants; and

              f.      State whether said witness is being represented by Defendants' counsel.

       RESPONSE:        Plaintiff Carolyn Sue Aldinger
                        Chairman of the Board Richard Koelbl
                        Bank Vice President and Chief Lending Officer John Koelbl
                        Bank President and Chief Executive Officer Steven Woodard
                        Bank Compliance Officer Hilde Neubauer
                        Bank Assistant Vice President Colleen Pautler
                        Bank Assistant Branch Manager Tracy McMaster
                        Bank Employee Julie Osucha
                        Bank Employee Robin Maeir

The above-named employees remain employed with Alden State Bank located at 13216
Broadway,Alden,New York, (716)937-3381.

                        Former Bank Employee Sylvia Sweet
                        Former Bank Employee Kaitlyn Chadbourne


The Defendants state that all present employees will be represented by Defendants' counsel
for purposes of submitting to depositions and/or being subjected to discovery. Said
witnesses shall not be contacted by Plaintiff's counsel without the express permission of
Defendants' counsel.
   Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 13 of 21



       INTERROGATORY NO.8: Set forth any and all policies of Defendants, whether in
writing or not, pertaining to:

             a.    Hiring;

             b.    Job descriptions;

             c.    Job qualifications;

             d.    Job assignment;

            e.     Full time work;

            f.     Assignment of work to full time employees;

            g.     Appraisal, including but not limited to conducting real estate appraisals for
                   Defendants' mortgage customers;

            h.     Training programs or skill acquisition opportunities;

            i.     Seniority;

            j.     Supervision;

            k.     Ethics;

            1.     Business conduct;

            m.     Conduct;

            n.     Employee relationships;

            o.     Fraternization/Anti-Fraternization;

            p.     Dress code; including permission for employees to wear jeans;

            q.     Lending, including but not limited to selection of employees able to
                   approve loans and determination of authority to approve loans;

            r.     Senior officer authority for transactions (i.e. monetary, etc.);

            s.     Junior officer authority for transactions (i.e. monetary, etc.);

            t.     Monetary transactions requiring senior or junior officer authority;
Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 14 of 21



         u.   Discrimination, Harassment, Hostile Work Environment, and/or
              Retaliation, including but not limited to sex discrimination; pregnancy
              discrimination; disability discrimination; age discrimination; FMLA
              discrimination; and New York State Paid Family Leave Act
              discrimination;

         v.   Complaints;

         w.   Investigation of Complaints;

        x.    Communications, including communication between management and
              employees and between and among employees and including use of
              personal communications hardware and text messaging;

        y.    Computer records;

        z.    Paper records;

        aa.   Performance;

        bb.   Evaluations;

        cc.   Promotion;

        dd.   Discipline;

        ee.   Demotion;

        ff.   Termination;

        gg.   Leave of Absence(FMLA,Maternity Leave, Disability Leave,
              NYS Paid Family Leave, etc.);

        hh.   Retirement;

        ii.   Severance;

        jj.   Employee gifts;

        kk.   Compensation;

        11.   Bonus pay;

        mm.   Raises;
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 15 of 21



               nn.    Fringe benefits, including but not limited to: health insurance; health
                      savings account; pre-tax insurance premium plan; dental insurance; optical
                      insurance; life insurance; disability insurance; holidays; vacation time;
                      personal time; sick time; pension; 401k; profit sharing; stock options;
                      income tax preparation; cellphones; employee assistance program; free
                      checking account; and continuing education;

               oo.    Job site assignment;

               pp.    Job assignment;

               qq.    Job posting;

              rr.     Hours of work;

              ss.     Transfer of Jobs;

              U.      Overtime;

              uu.     Record keeping;

              vv.     Document retention;

              ww.     Document destruction;

              xx.     Technology;

              yy.     Security video including but not limited to retention; archiving and
                      destruction; and

              zz.     Office gym usage.

       RESPONSE: The Defendants object to Interrogatory Number 8 due to its length
and due to the fact that it seeks information not relevant to the matter at hand, is unduly
burdensome and is overreaching. In addition, as noted previously, the Defendants will not
respond to each subpart separately as the length of the interrogatories exceeds 25 written
interrogatories, including all discrete subparts, as set forth in Rule 33 of the Federal Rules
of Civil Procedures. However, without waiving said objections, all policies and
procedures that are relevant to the underlying harassment claim have been produced. All
acknowledgements of employees to the policies and procedures have been produced. See
Exhibits H,I,J,N and P attached to the Response to Request for Production of Documents.

- Plaintiff is referred to attached Exhibit A setting forth all Bates Stamped numbers of the
corresponding documents providing the information.
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 16 of 21



        INTERROGATORY NO.9: Identify all persons who may be used at trial to present
testimony under Rules 702, 703, or 705 ofthe Federal Rules ofEvidence, and provide a copy of
all reports made by or under the supervision of such persons with respect to the claims which are
defenses in this case and with respect to those persons, set forth the following:

               a.    The qualifications of each expert witness including, but not limited to,
academic and employment background, publications, professional recognition, certifications and
professional memberships;

              b.     Identify, by means of a reasonably detailed description, the subject matter
on which each disclosed expert witness is expected to testify;

                c.      The facts and opinions to which each expert is expected to testify;

                d.       The grounds and basis for each expert's opinion, including, but not limited
to, a statement of all learned treatises, documents, studies, experiments, tests, inspections,
conversations, photographs, and other documents upon which he or she relies in reaching any
such opinion;

               e.      The fee that the expert is expected to charge in this case and the basis for
such fee or charge;

              f.      Whether the expert has previously testified on behalf of or been consulted
by any attorney involved in this case and if so, state:

                       i.      The name of each such attorney;

                        ii.     An indemnification of each matter in which such testimony or
consultation occurred, including, but not limited to, an identification ofthe parties, attorneys and
jurisdiction, court and court case number for each testimony or consultation related to any
lawsuit;

                       iii.    The date of each such testimony or consultation; and

                       iv.     The fee charged and the basis for said fee for each testimony or
consultation.

       RESPONSE: The information sought in Interrogatory Number 9 is in violation of
the Case Management Order issued in this action. Expert Disclosure will be made timely
pursuant to the Case Management Order, Docket 21.



        INTERROGATORY NO.10: Describe each and every complaint regarding Plaintiff's
job performance and include, but do not limit the description to, whether each complaint was
oral or in writing and whether Plaintiff was disciplined as a result of said complaint.
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 17 of 21




       RESPONSE:           Defendants object to this Interrogatory as the job performance of
Plaintiff is not the subject of this litigation. Plaintiff has performed well at her position and
earned her promotion to Head Teller, as documented in her personnel file, Exhibit E
(0000633-0000822)     .


         INTERROGATORY NO.11: With regard to the Defendants' affirmative defenses,
 please state the factual basis for each of Defendants' Affirmative Defenses.

       RESPONSE: The Defendants set forth the following for the factual basis for each
 Affirmative Defense set forth in the Answer:

       First Defense — With respect to the First Affirmative Defense, the Plaintiff's culpable
conduct consisted of engaging in interactions with Defendants Richard Koelbl and/or John
Koelbl without setting forth any complaints to management; continuing to interact with
Defendants Richard Koelbl and/or John Koelbl on a daily basis; failing to report to
management and/or Human Resources any complaints of gender harassment and/or sexual
harassment; allowing the alleged conduct to continue for at least a four-year period as set
forth in the Complaint; and continuing to interact with all employees at Defendant Alden
State Bank,including Richard Koelbl and John Koelbl, without expressing any complaints
of harassment. Further acts of culpable conduct will be disclosed upon the completion of
depositions in this action.

       Second Defense — With respect to the Second Affirmative Defense,the Plaintiff Ashley
Osucha assumed the risk of any injuries based upon her active participation in interactions
with all bank employees, including Richard Koelbl and John Koelbl, without making any
reports to management about her belief that she was being harassed, either sexually and/or
based on her gender. Further acts of assumption of the risk will be disclosed upon the
completion of discovery.

        Third Defense — With respect to the Third Affirmative Defense,the issue of attorneys'
fees and costs is an issue to be addressed by the court should a judgment be entered in favor
of the Plaintiff.

       Fourth Defense — With respect to the Fourth Affirmative Defense, the Plaintiff's
failure to state a cause of action is demonstrated by her failure to produce prima facie
evidence of her claim. This response will be supplemented and/or amended upon the
completion of discovery herein.

        Fifth Defense — With respect to the Fifth Affirmative Defense,should it be determined
that other parties were engaged in similar conduct as alleged by the Plaintiff,the percentages
of liability will be determined by either a trier of fact or a judge upon the conclusion of
discovery and trial.
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 18 of 21



        Sixth Defense — With respect to the Sixth Affirmative Defense, if the proof at trial
demonstrates that Plaintifffailed to follow or adhere to medical and/or psychological advice,
or failed to follow through on treatment for damages she is alleged to have sustained and she
failed to seek the appropriate and timely care and treatment, or that she failed to otherwise
act or reduce or minimize her damages, then such acts and/or admissions on the part of the
Plaintiff will constitute a failure to mitigate damages. By reason of any failure to mitigate
damages demonstrated by the Plaintiff, any recovery that plaintiff may obtain must be
reduced accordingly. In addition, any monetary damages Plaintiff is alleged to have
sustained will also be subject to mitigation should it be determined that she failed to reduce
her damages.

       Seventh Defense — With respect to the Seventh Affirmative Defense, the Defendants
believe that the Plaintiff was an active participant in any interactions with the Defendants
and therefore is not entitled to seek any recovery. It is believed that her communications
with Richard Koelbl and/or John Koelbl were of a business nature and did not constitute
any harassing conduct. With respect to any interactions involving John Koelbl outside of
work, it is the Defendants' belief that she was an active participant in any discussions she
had made with Mr. Koelbl outside of work and these discussions did not rise to the level of
harassment.

        Eighth Defense — With respect to the Eighth Affirmative Defense, it speaks for itself.
The Defendants maintain that the facts, as will be determined by a trier of fact, do not rise
to the level of punitive damages and any claim for punitive damages must be dismissed.

        Ninth Defense — With respect to the Ninth Affirmative Defense, if the proof at trial
demonstrates that the Plaintiff failed to establish that she was discriminated against based
on sex and/or gender, there will be no legal basis to pursue a claim under Title VII of the
Civil Rights Act of 1964. Based upon the facts known to the Defendants, it is the position of
the Defendants that there is no evidence of any sex and/or gender harassment or
discrimination. The Plaintiff Ashley Osucha remains employed with Defendant Alden State
Bank, and there has been no evidence of any sexual harassment engaged in by Defendant
John Koelbl.

       Tenth Defense — With respect to the Tenth Affirmative Defense,the Ellerth/Faragher
provides that an employer is not vicariously liable for any claims of sexual harassment if the
employer exercised reasonable care to prevent and promptly correct any sexual harassing
behavior, and the employee unreasonably failed to take advantage of any preventative or
corrective opportunity. In this matter, it is believed that the facts will demonstrate that
Alden State Bank had the appropriate policies in place to prevent any sexual harassment
from occurring in the workplace, and that Plaintiff Ashley Osucha failed to bring to
management's attention any belief that she was being sexually harassed when it allegedly
started in 2011. At the time management learned of any claim,appropriate steps were taken,
preventative action was instituted and Plaintiff Ashley Osucha remains a valued employee
at Alden State Bank.
    Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 19 of 21



        Eleventh Defense — With respect to the Eleventh Affirmative Defense,it is the position
of the Defendants that the alleged conduct claimed to have been offensive, sexually charged,
suggestive and/or retaliatory did not exist and did not take place as alleged by the Plaintiff.
Any and all actions engaged in between the Plaintiff and Defendants Richard Koelbl, John
Koelbl and/or any other employees of Defendant Alden State Bank were business related and
did not exceed the scope of duties of each acting party.

       Twelfth Defense — With respect to the Twelfth Affirmative Defense, the Defendants
refer the Plaintiff to the response to the Ninth Affirmative Defense, above.

        Thirteenth Defense — With respect to the Thirteenth Affirmative Defense,it is alleged
that if any conduct did take place as alleged by the Plaintiff, which conduct is denied, the
Plaintiff was an active participant and therefore cannot raise the allegations set forth in her
Complaint.

       Fourteenth Defense — With respect to the Fourteenth Affirmative Defense, the
Plaintiff is alleging that the conduct commenced in 2011 but she failed to bring any
notification to her employer of the alleged harassment she claims existed.

      Fifteenth Defense — With respect to the Fifteenth Affirmative Defense, see the
response to the Fourteenth Defense above wherein the Plaintiff is alleging that the conduct
commenced in the year 2011.

        Sixteenth Defense — With respect to the Sixteenth Affirmative Defense, this defense
does not require a response. Upon the conclusion of discovery, the Defendants reserve the
right to amend their Answer to amend any further affirmative defenses that may be revealed
during the course of discovery.

       Seventeenth Defense — With respect to the Seventeenth Affirmative Defense, the
Defendants maintain that the Plaintiff failed to raise any timely complaint of harassment,
retaliation and/or discrimination, she continued to work and continues to work for
Defendant Alden State Bank, has worked her way up to Head Teller and remains a valuable
employee of Defendant Alden State Bank.

       Eighteenth Defense — With respect to the Eighteenth Affirmative Defense, it is the
position of the Defendants that they conduct their business in a professional and businesslike
atmosphere, they follow all protocols and procedures and do not allow any discriminatory
and/or harassing behavior to take place during the course of a workday. The Defendants
maintain that there is no legal basis for Plaintiff's Complaint herein and that any interactions
between Plaintiff and Defendants and/or its employees were all taken in good faith and
without malice.

        Nineteenth Defense — With respect to the Nineteenth Affirmative Defense, it speaks
for itself. If Plaintiff received any payment for any claims of lost wages or medical bills
incurred as a result of any alleged psychological treatment she may have received, the
payments are considered collateral sources and the Court should reduce any verdict the
     Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 20 of 21



Plaintiff may receive for compensation of said damages. The Defendants are entitled to have
the Court consider same in determining said damages.

      Twentieth Defense — With respect to the Twentieth Affirmative Defense, see the
response to the Eighteenth Affirmative Defense above.

        Twenty-First Defense — With respect to the Twenty-First Affirmative Defense, the
Plaintifffailed to report conduct that she allegedly incurred starting in 2011 and accordingly,
her claims are barred by the statute oflimitations. In addition,it is believed that the Plaintiff
failed to notify management at the appropriate time of the alleged unlawful conduct and
therefore failed to allow Defendant Alden State Bank and its management to investigate and
address her complaints in a timely manner.


        INTERROGATORY NO.12: Identify each person who was consulted or who assisted
in the preparation ofthe answers to these interrogatories.

       RESPONSE: Julie P. Apter, Esq., counsel for Alden State Bank; Hilde Neubauer,
Compliance Officer; Steven Woodard,President and Chief Executive Officer; Richard
Koelbl, Chairman of the Board; and John Koelbl, Vice President and Chief Lending
Officer.

DATED:        Buffalo, New York
              March 20,2020

                                            Julie P. Apter, Esq.
                                            GOLDBERG SEGALLA LLP
                                            Attorneysfor Defendants
                                           665 Main Street
                                            Buffalo, New York 14203
                                           (716)566-5400
                                            japter@goldbergsegalla.com

TO:     Josephine A. Greco, Esq.
        GRECO TRAPP,PLLC
        Attorneysfor Plaintiff
        1700 Rand Building
        14 Lafayette Square
        Buffalo, New York 14203
       (716)856-5800
        igreco@grecolawyers.com




25901639.v1
Case 1:17-cv-01026-LJV-HBS Document 49-4 Filed 03/24/20 Page 21 of 21




                                      VERIFICATION



STATE OF NEW YORK                )
                                          SS.:
COUNTY OF ERIE


          John Koelbl, being duly sworn, deposes and says that he is a Defendant named in

the within entitled action; that he has read the foregoing SECOND AMENDED

INTERROGATORIES and knows the contents thereof and that the same are true to

his/her own knowledge, except as to the matters therein stated to be alleged upon

information and belief, and to those matters, he believes them to be true,




                                                    --101-111 s. ioelbl
                                                 (Print Name)




Subscribed and sworn to before me

this 2041`day of March,2020




Notary Public
                          'FINAL NUWER
                          No, OW6044297
                   Notary Public, State of New York
                     Qualified in Genesee County
                  My Commission Expires 07/03/202   2




25Xr2827.vi
